#26666-a-LSW

2014 S.D. 6

                          IN THE SUPREME COURT
                                  OF THE
                         STATE OF SOUTH DAKOTA

                                 ****
STATE OF SOUTH DAKOTA,                    Plaintiff and Appellee,

      v.

ALISIA JUANA QUEVEDO,                     Defendant and Appellant.


                                 ****

                  APPEAL FROM THE CIRCUIT COURT OF
                    THE FOURTH JUDICIAL CIRCUIT
                    MEADE COUNTY, SOUTH DAKOTA

                                 ****

                 THE HONORABLE JEROME A. ECKRICH, III
                               Judge

                                 ****

MARTY J. JACKLEY
Attorney General

BETHANY L. ERICKSON
Assistant Attorney General
Pierre, South Dakota                      Attorneys for plaintiff
                                          and appellee.

RENA M. HYMANS
Sturgis, South Dakota                     Attorney for defendant
                                          and appellant.


                                 ****

                                          CONSIDERED ON BRIEFS
                                          ON JANUARY 14, 2014

                                          OPINION FILED 02/12/14
#26666

WILBUR, Justice

[¶1.]         Alisia Quevedo appeals the circuit court’s denial of her motion to

suppress evidence. Because law enforcement officers constitutionally entered the

Black Hawk home to arrest both Quevedo and Yellow Eagle, the circuit court

properly denied the suppression of evidence obtained as a result of her arrest. We

affirm.

                  FACTS AND PROCEDURAL BACKGROUND

[¶2.]         On April 2, 2012, a federal court issued an arrest warrant for

Christopher Yellow Eagle for a supervised release violation. When law enforcement

had previously served an arrest warrant on Yellow Eagle for an unrelated offense,

he had attempted to hide or flee in order to avoid being arrested. 1

[¶3.]         Yellow Eagle’s arrest warrant was referred to the Rapid City Area

Joint Fugitive Task Force (task force). Participants in the task force include, among

others, the United States Marshals Service, the Pennington County Sheriff’s Office,

and the Meade County Sheriff’s Office.

[¶4.]         In search of Yellow Eagle, the task force officers went to Yellow Eagle’s

mother’s home on April 4, 2012. Yellow Eagle’s mother informed the officers that

Yellow Eagle was living with his girlfriend, Quevedo, at her home in Black Hawk,

located in Meade County, South Dakota. The task force officers checked

department databases and were able to find an address in Black Hawk for Quevedo.



1.      On another occasion, law enforcement apprehended Yellow Eagle while he
        was in a bathroom flushing a toilet. Once in the bathroom, authorities
        located a bag of what appeared to be methamphetamine and Yellow Eagle’s
        identification card near the toilet.

                                          -1-
#26666

In conducting this research, the officers also learned that a state warrant for

Quevedo’s arrest had been issued in Meade County. The warrant, issued February

16, 2012, was for Quevedo’s arrest for her failure to appear for a sentencing hearing

for driving with a suspended license pursuant to SDCL 32-12-65. The information

was relayed electronically to the task force officers, who did not have a physical copy

of Quevedo’s arrest warrant. The warrant was addressed to “any law enforcement

officer in the State of South Dakota.”

[¶5.]         Federal and Pennington County officers, and members of the task

force, arrived at the address provided to them by the department databases.

Deputy United States Marshal Cole Willnerd, who was present at the address and

who ran the license plate on at least one of the vehicles parked at the address,

testified that he could not recall the identity of the registered owner of the vehicle.

[¶6.]         The officers knocked on the door of the home for a period of time before

the couple’s 12-year-old son answered the door. When asked by the officers, the

child confirmed that Yellow Eagle and Quevedo were both in the house. 2 Based on

this information, the task force officers entered the home. Once in the back

bedroom, the officers observed that both Quevedo and Yellow Eagle appeared to be


2.      Deputy United States Marshal Willnerd and the couple’s 12-year-old son
        testified at the August 27, 2012 evidentiary hearing. Deputy Willnerd
        testified that when the couple’s son answered the door, Deputy Willnerd
        “identified [himself], told [the couple’s son] who [he] was, told him [they] had
        a warrant for Christopher Yellow Eagle, and [Deputy Willnerd] asked [the
        couple’s son] if Christopher Yellow Eagle was there.” The couple’s 12-year-
        old son testified that when the task force arrived at the home, the officers
        asked “Is your mom and dad home?” The circuit court noted that “While
        there is some dispute about what specifically took place during the exchange,
        the officers corroborated the presence of Mr. Yellow Eagle and [Quevedo] and
        subsequently entered the home.”

                                           -2-
#26666

under the influence of a controlled substance and they had drugs on their persons.

Yellow Eagle told the officers that there were more drugs and paraphernalia in the

home. The circuit court later granted a search warrant of the home.

[¶7.]        Quevedo was charged with possession of a controlled substance in

violation of SDCL 22-42-5. Quevedo filed a motion to suppress evidence—the

subject of this appeal. Two evidentiary hearings on the motion were held on August

27, 2012 and October 25, 2012. Quevedo argued that federal and Pennington

County law enforcement, who effectuated the arrest warrant, were not authorized

to arrest her. She further alleged that the task force officers’ entrance into her

home violated the United States Constitution and the South Dakota Constitution

because Yellow Eagle was a third party in her home, requiring the officers to obtain

a separate search warrant for the home. Accordingly, she argued that all evidence

gained after the officers’ entrance into her home should have been suppressed. The

circuit court denied her motion concluding that the officers had the authority to

effectuate Quevedo’s arrest and that the officers constitutionally entered the Black

Hawk home to arrest Quevedo. Additionally, the circuit court concluded that the

officers constitutionally entered the home to arrest Yellow Eagle, and alternatively,

exigent circumstances existed to justify the warrantless entry into the home to

arrest Yellow Eagle.

[¶8.]        On January 24, 2013, a court trial based on stipulated facts took place.

Quevedo was convicted of possession of a controlled substance and subsequently

sentenced to four years in the state penitentiary with four years suspended.

Quevedo now appeals the circuit court’s denial of her motion to suppress.


                                          -3-
#26666

                             STANDARD OF REVIEW

[¶9.]        “A motion to suppress for an alleged violation of a constitutionally

protected right raises a question of law, requiring de novo review.” State v. Heney,

2013 S.D. 77, ¶ 8, 839 N.W.2d 558, 561 (quoting State v. Hess, 2004 S.D. 60, ¶ 9, 680
N.W.2d 314, 319). “Factual findings of the lower court are reviewed under the

clearly erroneous standard, but once those facts have been determined, ‘the

application of a legal standard to those facts is a question of law reviewed de novo.’”

Id. ¶ 8, 839 N.W.2d at 561-62 (quoting Hess, 2004 S.D. 60, ¶ 9, 680 N.W.2d at 319).

“In this case, [Quevedo] does not contend that any of the [circuit] court’s findings of

fact are clearly erroneous. Therefore, we review this matter de novo.” State v.

Rademaker, 2012 S.D. 28, ¶ 7, 813 N.W.2d 174, 176 (quoting State v. Quartier, 2008
S.D. 62, ¶ 9, 753 N.W.2d 885, 888).

                                      DECISION

[¶10.]       Quevedo argues that the federal and Pennington County law

enforcement officers, who executed the arrest warrant, were not authorized to enter

her home to arrest her. Additionally, she contends that if this Court determines

that task force officers had the authority to arrest her, she was deprived of her

“constitutional right to be free from search and seizure in her own home.” Quevedo

alleges that Yellow Eagle was a third party in her home requiring the officers to

obtain a separate search warrant for the home. She also argues that no exception to

the search warrant requirement applies. Accordingly, Quevedo argues that all

evidence seized from her home should have been suppressed.




                                          -4-
#26666

[¶11.]       In addressing Quevedo’s arguments, we must first examine what

authority task force officers had to execute Quevedo and Yellow Eagle’s arrest

warrants. Deputy United States Marshals have the legal authority to participate in

joint federal-state fugitive task forces in order to arrest state fugitives based on

state warrants. 28 U.S.C.A. 566(e)(1)(B) (granting the power to “investigate such

fugitive matters, both within and outside the United States, as directed by the

Attorney General”); Authority of FBI Agents, Serving as Special Deputy U.S.

Marshals, to Pursue Non-Federal Fugitives, 1995 WL 944018, *6-7, 19 Op. O.L.C.
33, (1995). Deputy United States Marshals have the authority, “in executing the

laws of the United States within a State[,]” to “exercise the same powers which a

sheriff of the State may exercise in executing the laws” of that state. 28 U.S.C.A.

564.

[¶12.]       Additionally, South Dakota law provides federal law enforcement

officers with the same authority as state and local law enforcement officers in South

Dakota when making an arrest as part of a joint federal-state task force:

             Any federal law enforcement officer holds the same authority as
             a state or local law enforcement officer in this state when
             making an arrest for a nonfederal crime under any of the
             following circumstances:
             ....
             (3) The officer is participating in a task force composed of state
             or local law enforcement officers and federal law enforcement
             officers.

SDCL 23A-3-25. Further, South Dakota law states that an arrest warrant shall be

executed by any law enforcement officer who is authorized by law to execute the

warrant. SDCL 23A-2-7 (stating “[a] warrant . . . shall be executed by any law

enforcement officer who is authorized by law to execute the same”).

                                           -5-
#26666

[¶13.]       Here, the record reveals that the task force is comprised of federal and

state law enforcement agencies, including the United States Marshals Service,

Pennington County Sheriff’s Office, and Meade County Sherriff’s Office. The task

force officers, who executed Quevedo’s and Yellow Eagle’s arrest warrants, were

officers from the United States Marshals Service and Pennington County Sheriff’s

Office. Federal and state law authorizes federal officers participating in task forces

to execute state and local warrants. 28 U.S.C.A. 564, 566(e)(1)(B); SDCL 23A-2-7,

23A-3-25. Thus, the officers participating in the task force had the authority to

execute state and federal warrants, including Quevedo’s state warrant and Yellow

Eagle’s federal warrant.

[¶14.]       In addition, the task force officers constitutionally entered Quevedo’s

home to arrest her on her outstanding warrant. “The Fourth Amendment generally

requires a warrant based upon probable cause to support the search and seizure of a

person.” State v. Bonacker, 2013 S.D. 3, ¶ 9, 825 N.W.2d 916, 919. For Fourth

Amendment purposes, “[a] valid arrest warrant carries with it the implicit but

limited authority to enter the residence of the person named in the warrant in order

to execute that warrant.” United States v. Risse, 83 F.3d 212, 215 (8th Cir. 1996)

(citing Payton v. New York, 445 U.S. 573, 603, 100 S. Ct. 1371, 1388-89, 63 L. Ed. 2d
639 (1980)). “Under Payton, officers executing an arrest warrant must have a

‘reasonable belief that the suspect resides at the place to be entered . . . and have

reason to believe that the suspect is present’ at the time the warrant is executed.”

Id. at 216 (quoting United States v. Lauter, 57 F.3d 212, 215 (2d Cir. 1995)).




                                           -6-
#26666

[¶15.]       The task force officers reasonably believed that both Quevedo and

Yellow Eagle resided at the Black Hawk address. Initially, the task force officers

sought to arrest Yellow Eagle on a federal arrest warrant. In their investigation as

to where Yellow Eagle was residing, the officers learned from Yellow Eagle’s mother

that Yellow Eagle was living with Quevedo. Deputy United States Marshal

Willnerd testified that the task force officers conducted a search of department

databases and were able to locate an address for Quevedo in Black Hawk. It was

during this database search that the officers learned of Quevedo’s state arrest

warrant, which was addressed to “any law enforcement officer in the State of South

Dakota.”

[¶16.]       The task force officers also possessed a reasonable belief that Quevedo

and Yellow Eagle were present in the Black Hawk home when officers executed

Yellow Eagle’s warrant. Upon arrival, the officers established through Quevedo and

Yellow Eagle’s son that Quevedo and Yellow Eagle were, in fact, inside the home.

Based on Quevedo’s valid arrest warrant and her presence in her home at the time

of the execution of Yellow Eagle’s warrant, the officers were justified in entering

Quevedo’s home to arrest her.

[¶17.]       Moreover, even if the task force officers were not authorized to enter

the Black Hawk home to arrest Quevedo on her arrest warrant, officers were

authorized to constitutionally enter the Black Hawk home in order to arrest Yellow

Eagle and to use any evidence found against Quevedo. Indeed, Yellow Eagle was a

co-resident of Quevedo’s home. Risse, 83 F.3d at 215 (8th Cir. 1996) (citing Payton,
445 U.S. at 603, 100 S. Ct. at 1388-89) (stating “[a] valid arrest warrant carries with


                                          -7-
#26666

it the implicit but limited authority to enter the residence of the person named in

the warrant in order to execute that warrant”). “[A]bsent exigent circumstances or

consent, an arrest warrant does not justify entry into a third person’s home to

search for the subject of the arrest warrant.” Risse, 83 F.3d at 215 (citing Steagald

v. United States, 451 U.S. 204, 215-16, 101 S. Ct. 1642, 1649-50, 68 L. Ed. 2d 38

(1981)). “However, ‘if the suspect is a co-resident of the third party, then Steagald

does not apply and Payton allows both arrest of the subject of the arrest warrant

and use of the evidence found against the third party.’” Id. at 216 (quoting United

States v. Litteral, 910 F.2d 547, 553 (9th Cir. 1990)).

[¶18.]       The record demonstrates that the task force officers reasonably

believed that Yellow Eagle resided with Quevedo at the Black Hawk address “for

some time.” Yellow Eagle’s mother told the officers that Yellow Eagle was living

with his girlfriend, Quevedo. Quevedo’s address was confirmed by a search of law

enforcement databases. Further, when the officers arrived at the Black Hawk

home, Quevedo and Yellow Eagle’s son confirmed that Quevedo and Yellow Eagle

were inside the home. The officers entered the bedroom and it was apparent that

both Quevedo and Yellow Eagle were under the influence of a controlled substance.

The task force officers constitutionally entered the Black Hawk home to arrest

Quevedo, or alternatively, Yellow Eagle. The circuit court properly denied the

suppression of evidence obtained as a result of the arrests. Quevedo’s other

argument to this Court is, therefore, without merit. We affirm.

[¶19.]       GILBERTSON, Chief Justice, and KONENKAMP, ZINTER and

SEVERSON, Justices, concur.


                                           -8-